Citation Nr: 9907443	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97 -25 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from April 1945 
to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

The Board notes that the appellant originally filed claims 
for Dependency and Indemnity Compensation (DIC) and 
Dependents' Educational Assistance (DEA).  However, in her 
notice of disagreement dated in December 1996, the appellant 
stated she did not wish to pursue her DEA claim and, as such, 
only the issue of service connection for the cause of the 
veteran's death  is currently before the Board.

REMAND

In her substantive appeal dated in July 1997, the appellant 
requested a hearing at the local VA office before a member of 
the Board; this request was later withdrawn in a letter dated 
in September 1997.  38 C.F.R. § 20.704(e) (1998).  However, 
another request for a hearing was received in February 1999, 
one month after the appellant's case was certified for 
appeal.  Under 38 C.F.R. § 20.1304(a) (1998), an appellant 
has a period of 90 days following the date of notice of 
certification to the Board during which they may submit a 
request for a personal hearing.  Accordingly, the RO should 
proceed to schedule such a hearing in accordance with 
established procedure. 


Additionally, the appellant did not specify in the 
February 1999 request whether she again desired a Travel 
Board hearing.  This matter should be clarified before an 
appropriate personal hearing (either before an RO Hearing 
Officer or a traveling Member of the Board) is scheduled. 

In reviewing the claims file, the Board notes that there has 
been additional evidence submitted: an affidavit from a 
private physician dated in January 1999.  In the opinion of 
the Board, this evidence is relevant to the claim.  Relevant 
evidence received must be referred to the RO unless such 
consideration is waived by the appellant or unless the Board 
grants the benefits requested on appeal.  38 C.F.R. 
§ 20.1304(c) (1998).  No such waiver is in evidence before 
the Board, and, therefore, this case should be remanded to RO 
for the purpose of reviewing this evidence.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request clarification as to the kind 
of hearing requested in the February 1999 
letter to the Board.  The RO should then 
schedule a hearing, to be conducted 
either by a Hearing Officer or a 
traveling member of the Board at the RO, 
as indicated.  The appellant and her 
representative should be notified of the 
date, time, and place of the hearing.  
The RO should also supply written notice 
to the appellant that she will waive such 
right to a hearing if she fails to 
appear, and a copy of that notice shall 
be placed in her claims folder.


2.  After completion of a hearing before 
a RO Hearing Officer, if requested, or if 
the appellant fails to report for a 
requested Travel Board hearing, the RO 
should readjudicate the claim with 
consideration given to all of the 
evidence of record, including the 
evidence submitted to the Board in 
January 1999.  See 38 C.F.R. § 20.1304(c) 
(1998).  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and provided the opportunity to 
respond thereto.

In rendering the above discussion and action ordered, the 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.

While this case is in remand status, the appellant is free to 
submit additional evidence and argument on the questions at 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

